DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 16 February 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Interpretation 
	Independent claim 1 is directed to a composition comprising: (a) a polysaccharide (0.05-0.5 wt%); (b) a polyol (about 10-20 wt%); and (c) a colorant (about 0.0001-0.005 wt%).  No particular polysaccharide, polyol, or colorant are recited in the independent claim.  Additionally, the claim recites the open transition phrase “comprising.”  Regarding the newly added proviso to claim 1, please note that the instant specification limits the disclosure of “hyaluronic acid” to its salts (and discloses the equivalents: hyaluronan, hyaluronate, and HA) (see [0015] of the published application).  The specification does not disclose or extend the scope of “hyaluronic acid” to structural derivatives or modifications.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, and 13-21 remain rejected under 35 U.S.C. 103 as being unpatentable over EP 3 400 930 (“Morales Molina”) (see IDS filed on 28 September 2021) as evidenced by EP 2537867 (“Fujikawa”) (see PTO-892).
	Morales Molina teaches an composition comprising a water-soluble polymer for the treatment of lesions in the mucosa by means of endoscopic resection, e.g., resection of polyps and/or tumors of the gastrointestinal mucosa (see abstract).
	The disclosed composition comprises, e.g., a water-soluble polymer derived from cellulose at a concentration of 0.005-2% (see [0039]) (overlapping with the concentration recited in claim 1).  Disclosed water-soluble compounds derived from cellulose include hydroxyethylcellulose (see [0047]) (suggesting claims 1, 2, 4, and 20).

	The disclosed composition may further comprise a polyalcohol at a concentration of 10-20% (suggesting the concentration recited in claim 1).  Regarding claims 1, 6, 8, and 20, glycerol (also known as glycerin) is disclosed as a polyalcohol (see [0065]).  
	The disclosed composition may further comprise a dye, such as methylene blue (see [0070]) (suggesting claims 1, 9, 10, and 20).  The dye is disclosed at a concentration of 0.01-0.1 ml of a 0.1-5% solution (see, e.g., [0073]) in, e.g., a 50 ml volume (see, e.g., [0128]), resulting in a final concentration overlapping with the concentration recited in claim 1 (0.0002-0.002%).
	Regarding the newly added limitation to claim 1, Morales Molina interprets “hyaluronic acid” to include derivatives of hyaluronic acid, “such as those described in EP2537867.”  EP2537867 (“Fujikawa”) discloses a modified hyaluronic acid that is structurally and functionally distinct from unmodified hyaluronic acid and/or salts of hyaluronic acid, as disclosed in the instant specification (see “Claim Interpretation” section, above).  For example, Fujikawa modifies the glycerin skeleton of formula 1 with a compound shown by formula 1 (see, e.g., [0004] and [0032]-[0052]).  This modified compound has properties that are distinct from those of hyaluronic acid (see, e.g. [0005] and [0053]-[0071]).  Thus, the modified hyaluronic acid of Fujikawa, incorporated by Morales Molina, is outside the scope of the newly added proviso to claim 1.  
	Regarding claims 13-15, the disclosed composition is sterilized (see [0078]-[0080]).
	The disclosed composition is preferably an aqueous composition (see [0062]) (suggesting claims 11, 16 and 17).
	Regarding claim 18, the disclosed composition has a viscosity of 5-100 mPa*s (see [0039]). 
	Regarding claim 19, the pH of the disclosed composition is in the range of 3-8 (see [0069]).  
	Regarding claim 21, the disclosed composition may be aseptically filled into a vessel (e.g. a syringe) (see, e.g., [0091] and [0121]).  
	The disclosed composition is beneficial in that during mucosectomy, it resulted in a lift or bump separating for an average of 45 minutes the zone of the lesion from the zone irrigated by blood vessels, such that the damaged tissue could be precisely 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make a composition as recited in claim 1, wherein the composition does not include hyaluronic acid, as taught by Morales Molina and evidenced by Fujikawa.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it results in reduced risk of hemorrhage and faster recovery during mucosectomy, as explained by Morales Molina (see above).   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. Applicant argues that Morales Molina is excluded due to the proviso newly added to claim 1 because the reference requires hyaluronic acid.  In response, as noted in the substantive rejection, Morales Molina defines “hyaluronic acid” as including derivatives that are structurally and functionally distinct from the unmodified hyaluronic acid and salts thereof disclosed by the instant application.  Thus, Morales Molina’s required “hyaluronic acid” includes compounds that are outside the scope of the “hyaluronic acid” disclosed and defined by the instant specification, and thus outside the scope of the proviso.  
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615